DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ISAC QUINCY BROWN,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2712

                         [November 13, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Scherer,
Judge; L.T. Case No. 95-15295CF10B.

   Isac Quincy Brown, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See State v. Johnson, 122 So. 3d 856 (Fla. 2013); Boardman
v. State, 69 So. 3d 367 (Fla. 2d DCA 2011).

WARNER, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.